PER CURIAM.
When the petition for certiorari was presented we decided to hear argument on jurisdiction and merits.
Now having heard the argument and further studied the briefs we conclude that no conflict has been shown justifying exercise of jurisdiction of this court especially as the petitioner sought a decision of the question whether or not non-suits are still available in our practice while the District Court of Appeal in their opinion in 170 So.2d at page 333 observed that they were “unable to reach the nonsuit question * *
The absence of “direct conflict * * * on the same point of law,” to quote from Sec. 4(2) of Art. V of the Constitution, F.S.A., impels us to deny the petition for certiorari.
Meanwhile this court has decided in Crews v. Dobson, Fla., 177 So.2d 202, opinion filed 7 July 1965, that nonsuits are no longer recognized.
Petition for certiorari is denied.
DREW, Acting C. J., and THOMAS, CALDWELL, ERVIN and HOBSON (Retired), JJ., concur.